Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 3 of claim 7, the language of “a pre-determined amount of hydrofluoric acid” is vague and unclear since the term “a pre-determined amount of hydrofluoric acid” is not defined in the claims and the instant specification. The unclear term “a pre-determined amount of hydrofluoric acid” renders claim 7 indefinite. For the purpose of examination, the term “a pre-determined amount of hydrofluoric acid’ is best understood as a measured amount of hydrofluoric acid. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al (US 5,905,063)
    It is noted that claim 1 drawn to a composition and the recitation of “inhibited hydrofluoric acid” is considered a preamble pertaining the purpose or intended use of the invention. According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does not give any patentable weight on the intended use of the composition.
 Tanabe discloses a composition comprises hydrofluoric acid in solution and monoethanolamine claims 3-4/alkanolamine, wherein the monoethanolamine/alkanolamine and hydrofluoric acid are present in a molar ratio of 1:1 (col 3, lines 54-64)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 4,372,938)
It is noted that claim 1 drawn to a composition and the recitation of “inhibited hydrofluoric acid” is considered a preamble pertaining the purpose or intended use of the invention. According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does not give any patentable weight on the intended use of the composition.
 Oda discloses a composition comprises hydrofluoric acid in solution and triethylamine/amine/alkanolamine, wherein the triethylamine/amine/alkanolamine and hydrofluoric acid are present in a molar ratio ranges from 2 to 3 (col 3, lines 5-15, col 6, Table 2), which reads on wherein the triethylamine/amine/alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1:1

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 4,372,938)
    Oda discloses a method of preparing a hydrofluoric acid composition, the method comprising the steps of:
  providing a measured amount/pre-determined amount of hydrofluoric acid ( col 3, lines 5-15, col 5-6, Table 1)
  providing an amine/ triethylamine/alkanolamine  (col 3, lines 5-15, col 6, Table 2),


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al (US 5,905,063)
    It is noted that claim 8 drawn to a composition and the recitation of “to an acid composition for use in glass etching” is considered a preamble pertaining the purpose or intended use of the invention. According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does not give any patentable weight on the intended use of the composition.
 Tanabe discloses a composition/precursor comprises hydrofluoric acid in solution and monoethanolamine /alkanolamine, wherein the monoethanolamine/alkanolamine and hydrofluoric acid are present in a molar ratio of 1:1 (col 3, lines 54-64)

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 4,372,938)

 Oda discloses a composition/precursor comprises hydrofluoric acid in solution and triethylamine/amine/alkanolamine, wherein the triethylamine/amine/alkanolamine and hydrofluoric acid are present in a molar ratio ranges from 1.33, 1.5, 1.7 (col 3, lines 5-15, col 6, Table 2), which reads on wherein the triethylamine/amine/alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1:1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 5,905,063) as applied to claims 1, 3-4 above and further in view of Stewart et al (US 2007/0108404)
     The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claims 5-6, Tanabe fails to disclose the limitations of wherein the alkanolamine is diethanolamine/ wherein the alkanolamine is triethanolamine
  Stewart discloses a method for depositing a material on a substrate which includes exposing the substrate to a pre-clean solution. The solution contains HF and alkanolamine such as diethanolamine, triethanolamine (page 2, para 0015)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed conventional alkanolamines such as diethanolamine (DEA), triethanolamine in Tanabe’s composition to achieve wet etch selectivity as taught in Stewart ( page 5, para 0042)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 5,905,063) in view of Oda et al (US 4,372,938)
  Tanabe discloses a method of preparing a hydrofluoric acid composition, the method comprising the steps of:
    providing a measured amount/pre-determined amount of hydrofluoric acid ( col 3, lines 60-65)
  providing a monoethanolamine /alkanolamine ( col 3, lines 25-30)

 Unlike the instant claimed invention as per claim 7, Tanabe fails to specifically disclose adding the alkanolamine into the hydrofluoric acid until the molar ratio of alkanolamine:hydrofluoric acid is at least 1.1:1
 Oda discloses a composition/precursor comprises hydrofluoric acid in solution and triethylamine/amine/alkanolamine, wherein the triethylamine/amine/alkanolamine and hydrofluoric acid are present in a molar ratio ranges from 1.33, 1.5, 1.7, 2 (col 3, lines 5-15, col 6, Table 2), which reads on wherein the triethylamine/amine/alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1:1:1
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the molar ratio of alkanolamine:hydrofluoric acid in Tanabe’s composition to from 1.33, 1.5, 1.7 or 2/ at least 1.1:1 to achieve an optimal molar ratio of HF to amine to obtain a high yield as taught in Oda ( col 3, lines 7-14)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 5,905,063) as applied to claims 1, 3-4 above and further in view of  Oda et al (US 4,372,938)
 The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 14, Tanabe fails to specifically disclose the limitation of wherein the alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1.1:1

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the molar ratio of alkanolamine:hydrofluoric acid in Tanabe’s composition to from 1.33, 1.5, 1.7 or 2/at least 1.1:1 to achieve an optimal molar ratio of HF to amine to obtain a high yield as taught in Oda ( col 3, lines 7-14)
 Regarding claim 15, the modified reference of Tanabe would have disclosed that the alkanolamine comprises monoethanolamine ( col 3, lines 61-64)

Claims 9-12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visintin et al (US 2011/0275164) in view of Tanabe et al (US 5,905,063)
      Visintin discloses a method of using an etching solution/precursor includes an acid composition for etching glass (page 2, para 0016, page 3, para 0050, 0053), the etching solution/ precursor comprising:
   hydrofluoric acid in solution ( page 4, para 0063)
    an alkanolamine ( page 4, para 0065), wherein the hydrofluoric acid and amine/alkanolamine are present in a ratio (page 4-5, para 0066), wherein the method comprises the steps of:
  providing a low-k dielectric/glass surface for etching ( page 3, para 0053, page 4, para 0061)
  providing the etching solution/ precursor ( page 4, para 0063)

 applying the etching solution /precursor and hydrochloric acid, nitric acid/acid composition to the low-k dielectric/ glass surface for a sufficient time period to etch the glass surface ( page 12, para 0159-0160)
   Unlike the instant claimed invention as per claim 9, Visintin fails to specifically disclose that the hydrofluoric acid and amine/alkanolamine are present in a molar ratio of at least 1:1
  Tanabe discloses a composition comprises hydrofluoric acid in solution and monoethanolamine /alkanolamine, wherein the monoethanolamine/alkanolamine and hydrofluoric acid are present in a molar ratio of 1:1 (col 3, lines 54-64)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the monoethanolamine/alkanolamine and hydrofluoric acid in a molar ratio of 1:1 in Vinsintin’s method to enable the composition to be handle safely while maintaining the removability of the modified film as taught in Tanabe ( col 3, lines 61-67)
 Regarding claims 10-11, the modified reference of Visintin would have disclosed that the acid composition comprises hydrochloric acid, nitric acid/acids having a pKa value of less than 3 (page 5, para 0069)
 Regarding claim 12, the modified reference of Visintin would have disclosed that the acid composition comprises sulfuric acid/ the modified acid (page 5, para 0069)
Regarding claim 13, the modified reference of Visintin would have disclosed that the acid composition comprises hydrochloric acid, sulfuric acid (page 5, para 0069)
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 5,905,063) in view of Oda et al (US 4,372,938) as applied to claims 14-15 above and further in view of Stewart et al (US 2007/0108404)
     The features of claim 14 are set forth in paragraph 10 above. Unlike the instant claimed invention as per claims 16-17, Tanabe and Oda fails to specifically disclose the limitations of wherein the alkanolamine is diethanolamine/ wherein the alkanolamine is triethanolamine
  Stewart discloses a method for depositing a material on a substrate which includes exposing the substrate to a pre-clean solution. The solution contains HF and alkanolamine such as diethanolamine, triethanolamine (page 2, para 0015)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed conventional alkanolamines such as diethanolamine (DEA), triethanolamine in Tanabe and Oda composition to achieve wet etch selectivity as taught in Stewart ( page 5, para 0042)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713